350 F.2d 395
Robert L. THOMAS, Appellant,v.WARDEN, MARYLAND PENITENTIARY, Appellee.
No. 9934.
United States Court of Appeals Fourth Circuit.
Argued July 2, 1965.
Decided July 6, 1965.

Benjamin L. Brown, Baltimore, Md. (Court-assigned counsel) [Howard & Hargrove, Baltimore, Md., on brief], for appellant.
Robert F. Sweeney, Asst. Atty. Gen. of Maryland (Thomas B. Finan, Atty. Gen. of Maryland, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and BUTZNER, District Judge.
PER CURIAM.


1
The question, involving an asserted illegal seizure of evidence followed by a guilty plea in a proceeding which became final before Mapp,1 is resolved by the Supreme Court's recent decision in Linkletter.2


2
Affirmed.



Notes:


1
 Mapp v. Ohio, 367 U.S. 643, 81 S. Ct. 1684, 6 L. Ed. 2d 1081


2
 Linkletter v. Walker, 85 S. Ct. 1731